Citation Nr: 0928201	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  Entitlement to an increased rating for tendonitis of the 
left shoulder, currently rated as 10 percent disabling.

7.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus.  

8.  Entitlement to an initial compensable rating for 
onychomycosis with left toenail removal.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to December 
1997 and from December 2003 to March 2005.

This matter comes before the Board of Veterans Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.

The issue of an increased rating for tendonitis of the left 
shoulder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of carpal 
tunnel syndrome.

2.  The Veteran does not have a current diagnosis of a low 
back disability.

3.  The Veteran's right ankle sprain with residual was likely 
a result of his active service.

4.  The Veteran does not have a current diagnosis of tinea 
pedis.

5.  The Veteran's gastroesophageal reflux disease is not 
related to or a result of active service.

6.  The 10 percent rating assigned for tinnitus disability is 
the maximum evaluation authorized under VA's rating criteria.

7.  The Veteran's onychomycosis of the left great toe covers 
much less than 5 percent of his total body surface and does 
not result in a scar that is deep, unstable, painful, that it 
loses its covering repeatedly, covers an area of 144 square 
inches or greater, or that it adversely affects any function


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

2.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

3.  The criteria for service connection for a right ankle 
disability has been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

4.  The criteria for service connection for tinea pedis have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

5.  The criteria for service connection for GERD have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

6.  Tinnitus is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

7.  The criteria for a compensable evaluation for 
onychomycosis of the left great toe with toenail removal have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801-06, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the 
absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R.  
§ 3.159(a)(2).

A.  Carpal Tunnel Syndrome

The Veteran seeks service connection for carpal tunnel 
syndrome.  The service treatment records(STRs) show that the 
Veteran was treated in August 2004 for bilateral hand pain, 
with symptoms consistent with carpal tunnel syndrome (CTS).  
A definitive diagnosis of CTS was not rendered at that time.

The Veteran completed his report of medical history, DD Form 
2697, for separation in March 2005 and indicated that he had 
CTS.  In the Health Care Provider Comments, the physician 
indicated that the Veteran reported sharp pains in his right 
hand and that his hand locks up.  The Veteran also had hand 
numbness and tingling, and was treated in Iraq.  A diagnosis 
of CTS was not rendered.

In April 2005, the Veteran underwent nerve conduction 
studies.  The conclusion was no CTS and no peripheral 
neuropathy detected, providing evidence against this claim. 

A VA general examination was conducted in June 2005.  The 
examiner reviewed the claims file.  The conclusion was CTS 
not found.

VA outpatient treatment records dated February 2007 indicate 
that the Veteran has left CTS that started in July 2004; 
however the note continues to indicate that per the EMG done 
in April 2005, the Veteran does not have CTS.  

Another VA outpatient treatment record dated August 2007 
indicates that the left CTS started in July 2004, but per the 
EMG done in April 2005, the Veteran does not have CTS.  The 
note further indicates that the condition resolved.

The Veteran's STRs do not conclusively diagnose CTS and 
medical records subsequent to service indicate that the 
Veteran does not have CTS.  Without a current disability, 
service connection cannot be granted.  Therefore, the 
Veteran's claim for service connection for CTS is denied.

Simply stated, the Veteran's contentions and the evidence 
that support his claim are outweighed by the post-service 
medical records which reveal that the Veteran does not have 
CTS at this time.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, because the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application. 38 U.S.C.A. § 5107(b). 

B.  Low Back.

The Veteran seeks service connection for a low back 
disability.  The STRs do not indicate injury, treatment or 
diagnosis of a low back disability in service.

The Veteran reported low back pain in his DD Form 2697.  The 
physician indicated that the Veteran began suffering low back 
pain about 6 months into his Iraq tour.  The Veteran 
attributed his pain to wearing kevlar and body armor and 
carrying his weapon.  He indicated that the pain is sharp, 
located in his low back, and radiates into his hips.  He 
reported being treated in sick call and that he was given 
pills; however, the STRs fail to note any treatment for low 
back pain.

Records subsequent to service document the Veteran's 
complaints of low back pain; however, a diagnosis has not 
been rendered.

The June 2005 general VA examination diagnosed the Veteran 
with chronic intermittent back pain with a normal exam.

All evidence shows only that the Veteran experiences back 
pain.  Even if the Board assumes back pain during service, 
the record is absent for any evidence of an underlying 
pathology, let alone an attribution of his back pain to 
service.  

Without a pathology to which his reported back pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran's back 
pain does not, standing alone, constitute a current 
disability.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such active 
service injury or disease has resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this case, the Board finds 
that the service and post-service medical record, as a whole, 
provides evidence against a finding that the Veteran has a 
low back disorder at this time.

C.  Right Ankle

STRs show that the Veteran was treated for his right ankle in 
December 1995.  He was diagnosed with pain in his ankles due 
to over use.  

The Veteran was also treated for right ankle sprain in April 
1996 and May 1996.  The record indicates that the Veteran 
injured his ankle while playing softball.  

Another record, dated July 1996, shows that the Veteran 
continued to complain of right ankle pain.  The Veteran 
reported that he had suffered right ankle pain since January 
1996 when he suffered an inversion injury.  He stated that he 
reinjured his ankle in April 1996 while playing softball.  
The medical provider indicated that the Veteran was given 
ankle rehabilitation but that he was unable to perform the 
rehabilitation due to field problems.  The Veteran complained 
of pain with plantar flexion and inversion.

The July 1996 exam found minor edema and diagnosed a grade I 
sprain.  The Veteran was ordered to continue ankle 
rehabilitation and to avoid activities that would worsen pain 
until the ankle strengthens.

The Veteran reported right ankle pain in his DD Form 2697 in 
March 2005.  The physician indicated that the Veteran had a 
sprain early in his deployment and that since then, he has 
had laxity and weakness of the ankle.  The Veteran reported 
that his ankle rolls and sprains easily.

The June 2005 general VA examination found that the range of 
motion of the right ankle was within normal limits, and found 
no limitation, pain tenderness or instability.  The diagnosis 
was right ankle sprain with residuals.

According to a February 2007 VA outpatient treatment record, 
the Veteran continues to complain of pain and weakness of the 
right ankle.  He remains diagnosed with status post right 
ankle sprain with continuing pain.

The Board has considered all of the evidence and finds that 
the Veteran's current residuals of a right ankle sprain are 
likely the result of an injury incurred in active service.  
Accordingly, service connection for a right ankle disability 
is granted.  Unlike the back disability claim, there have 
been consistent citations to problems with the right ankle 
since service, with the indication of a problem from the 
residuals of a right ankle sprain.  

D.  Tinea Pedis

A VA outpatient treatment record dated September 2003, 
between the Veteran's two periods of active service, 
indicates that the Veteran possibly had tinea pedis, but a 
definitive diagnosis was not indicated.

The Board has reviewed the Veteran's STRs and finds that 
although the Veteran was treated for onychomycosis, he was 
not treated for or diagnosed with tinea pedis during either 
periods of active service.

Medical records subsequent to service, including the June 
2005 general VA examination, also fail to diagnose the 
Veteran with tinea pedis.  The VA examiner stated that there 
was no clinical evidence of tinea pedis, providing highly 
probative evidence against this claim. 

Without a current disability, service connection cannot be 
granted.  Therefore, the Veteran's claim for service 
connection for tinea pedis is denied.

The Board finds that both service and post-service records, 
as a whole, clearly indicate that the Veteran does not have 
this disability.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, because the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application. 38 U.S.C.A. § 5107(b). 

In this regard, the Board must note several claims (as noted 
above) for disability compensation based on evidence that 
clearly indicates that the Veteran does not have these 
problems, at this time.  Such facts provide evidence against 
all claims. 

E.  Gastroesophageal Reflux Disease

The Veteran seeks service connection for gastroesophageal 
reflux disease (GERD).  

The Board has reviewed the Veteran's STRs and finds that the 
Veteran was not treated for or diagnosed with GERD in 
service.  He did not report suffering GERD on his separation 
report.

The June 2005 general VA examination diagnoses the Veteran 
with GERD.  However, there is no evidence of a nexus between 
the Veteran's GERD and his active service.  Without a link 
between the disability and the Veteran's service, service 
connection for GERD cannot be granted.

Medical records subsequent to the June 2005 VA examination 
fail to indicate treatment or diagnosis of GERD, weighing 
against a claim for service connection.

The Board has considered all of the evidence and finds that 
the preponderance of the evidence weighs against a finding of 
service connection for GERD.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b). 

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.    § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

a.  Tinnitus

The Veteran seeks a rating greater than 10 percent for his 
tinnitus.  The RO granted the current 10 percent rating under 
38 C.F.R. § 4.25(b), Diagnostic Code (DC) 6260.  Under DC 
6260, the Veteran is limited to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  In this case, the Veteran has 
already been assigned a 10 percent rating for tinnitus.  This 
is the maximum schedular rating available for tinnitus under 
VA's rating criteria.  

Accordingly, the Veteran's claim for an increased rating for 
tinnitus is denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).

b.  Onychomycosis

The Veteran currently has a noncompensable rating for his 
onychomycosis of the left foot, including removal of the left 
great toenail.  The RO rated the Veteran under 38 C.F.R. 
§ 4.118, DC 7806 (2008), dermatitis or eczema.  

Under DC 7806, a rating of 10 percent is warranted for 
dermatitis of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12- month period.

Also applicable is DC 7813, dermatophytosis, which addresses 
fungal infections of the feet and nails.  This diagnostic 
code directs that a disability associated with 
dermatophytosis be rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 
7806), depending upon the predominant disability.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
scars other than on the head, face, or neck, where such are 
deep and cause limited motion in an area exceeding six square 
inches; for scars covering an area of 144 square inches or 
greater even where superficial and without resulting motion 
limitation; for a superficial unstable scar (characterized by 
a frequent loss of skin covering the scar); or a superficial 
scar that is painful on examination.  38 C.F.R.     § 4.118, 
DCs 7801-04.  Otherwise, scars can be rated on the limitation 
of motion of the affected part under DC 7805 or under DC 
7806, defined above.

STRs indicate that the Veteran's left great toenail was 
removed in December 2004 while he was stationed in Iraq due 
to nail fungus.  At the time of separation, in March 2005, 
the nail had not regrown.

VA outpatient treatment records note the Veteran's condition 
and indicate that he has had to take Lamisil to treat the 
condition.

The Veteran had a VA examination in June 2005.  The examiner 
reviewed the claims file.  The Veteran reported that he had 
his left first toenail removed due to a fungal infection.  
The examiner noted recurrent fungal infection in the left 
first toenail, partially present with dystrophic changes, and 
discoloration.  The Veteran reported occasional pain.

As noted above, the Veteran's onychomycosis of the left foot, 
including removal of the left great toenail has been rated 
under DC 7806.  A review of the evidence shows that the 
Veteran's service-connected onychomycosis of the left great 
toe covers much less than 5 percent of his total body 
surface.  Although he has required oral medication to treat 
the condition, he has not required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs to treat the condition.  Therefore, a compensable 
rating under Diagnostic Code 7806 is not warranted.

With regard to the provisions under DC 7813, there is a 
complete absence of any competent or objective medical 
evidence on file which shows that this onychomycosis of the 
left foot, including removal of the left great toenail 
results in a scar that is deep, unstable, painful, that it 
loses its covering repeatedly, covers an area of 144 square 
inches or greater, or that it adversely affects any function.  

The Board has also determined that there is no other 
diagnostic code which could provide a compensable rating for 
the Veteran's onychomycosis of the left great toe.  See 
Schafrath, 1 Vet. App. at 592-593.

Accordingly, the Board finds that the Veteran is not entitled 
to a compensable rating for his onychomycosis of the left 
foot, including removal of the left great toenail.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the Veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).   

The Board had considered whether the requirements for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have been met for any of the Veteran's service 
connected disabilities.  However, there has been no showing 
that the Veteran's service-connected tinnitus or 
onychomycosis have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disabilities.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied in part, 
prior to the initial RO decision for all of the service 
connection claims, by letter dated April 2005, that addressed 
the notice elements for substantiating the service connection 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  Subsequent to the initial decision, the 
Veteran was notified of the Dingess and Vazquez criteria by 
way of letters dated March 2006 and May 2008, respectively.

Combined, the letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Although all of 
the notice letters were not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in July 2008, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded a VA medical 
examination in June 2005.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right ankle 
disability is granted.

Entitlement to service connection for tinea pedis is denied.

Entitlement to service connection for GERD is denied.

Entitlement to an initial disability rating greater than 10 
percent for tinnitus is denied.  

Entitlement to an initial compensable rating for 
onychomycosis with left toenail removal is denied.


REMAND

The Veteran seeks a rating greater than 10 percent for his 
left shoulder disability.  

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The duty 
to assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that VA's duty to assist includes the duty to 
conduct a thorough and contemporaneous examination of the 
veteran).  With respect to spine disabilities, the 
examination report must address whether there is additional 
functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (holding that remand is required where 
VA examination did not indicate consideration of factors 
cited in 38 C.F.R. §§ 4.40, 4.45, 4.59).

The Veteran was afforded a VA examination in June 2005, 
however, it does not appear that the examiner took into 
consideration the DeLuca criteria when providing the current 
status of the Veteran's disability.  The DeLuca case itself 
actually involved a left shoulder disability. 

Accordingly, remand is required.  See Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).

In addition, a December 2005 VA outpatient treatment record 
specifically indicates that the Veteran's chronic left 
shoulder pain is getting worse.  Given the evidence of 
possible increased disability, additional development is in 
order.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).  

Under the circumstances, the Board concludes that a remand is 
required for the scheduling of VA examination of the 
Veteran's service connected left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the current 
status of his left shoulder disability.  

The claims folder must be provided to the 
examiner and the examiner must indicate 
review of the claims file in his or her 
report.

The examiner should note range of motion 
testing, any impairment of the clavicle, 
scapula, or humerous, and should address 
the DeLuca criteria.  

Specifically, the examiner should indicate 
whether the Veteran suffers additional 
functional loss due to pain, weakened 
movement, fatigability, and pain on 
movement.

2.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


